Citation Nr: 0105695	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reinstatement as a surviving spouse for VA 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



INTRODUCTION

The veteran served on active duty from December 1917 to June 
1919.  He died in January 1965.  The appellant is his widow.  
She had been in receipt of VA death pension until her 
remarriage in January 1984.  In February 1999, after the 
death of that spouse, the appellant requested reinstatement 
of death/widow's benefits based on her marriage to the 
veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a determination of the Nashville, Tennessee, 
Department of Veterans Affairs (VA), Regional Office (RO).  
In a letter dated in June 1999, the RO informed the appellant 
that her claim for reinstatement of death pension benefits 
had been denied.  The appellant thereafter timely completed 
an appeal.

The appellant was informed that her appeal was being 
certified and transferred to the Board by VA letter dated 
August 20, 1999.

In February 2000, the Board received a letter from the 
appellant, detailing her contentions, with attachments.

Under the applicable regulation, the appellant or her 
representative must submit additional evidence pertinent to 
the claim on appeal within 90 days after her claim is 
transferred to the Board for appellate review, or until the 
date the appellate decision is promulgated by the Board, 
whichever comes first.  38 C.F.R. § 20.1304(a) (2000) 
(emphasis added).  Following the 90-day period the Board will 
not accept additional evidence except when the appellant 
demonstrates on written motion that there was good cause for 
the delay.  38 C.F.R. § 20.1304(b) (2000).  In the absence of 
a motion showing good cause for the delay, the Board cannot 
accept the appellant's February 2000 into the evidentiary 
record.


FINDINGS OF FACT

1.  The appellant and the veteran were married in May 1942.

2.  The appellant's marriage to the veteran was terminated by 
his death in January 1965.

3.  The appellant was awarded death pension benefits 
effective from April 1967. 

4.  The appellant remarried in January 1984, at which time 
payment of death pension benefits was terminated.

5.  The appellant's marriage to her second husband was 
terminated by his death in 1997.


CONCLUSION OF LAW

The appellant is not entitled to reinstatement as a surviving 
spouse for VA death pension benefits.  38 U.S.C.A. § 1541 
(West 1991); 38 C.F.R. § 3.55 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  As set forth below, the appellant's 
claim lacks legal merit.  Moreover, there is no indication of 
any additional pertinent information that may be available or 
necessary to a decision on the appellant's claim.  The 
Department has satisfied the duty to assist in the 
development of the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified at 38 U.S.C. § 5103A).

Review of the record reveals that the appellant and the 
veteran were married in May 1942.

A copy of a death certificate shows that the veteran died in 
January 1965.  At the time of his death, the veteran had not 
established service connection for any disability.  Rather, 
he had been in receipt of nonservice-connected disability 
pension benefits.

In January 1965, the appellant filed a claim for dependency 
and indemnity compensation (DIC) or death pension benefits.

Her DIC claim was denied in a March 1965 rating decision; she 
did not initiate an appeal.

Although there was no documentary evidence that the veteran 
had properly terminated his previous marriage, the appellant 
was held to be his recognized widow for purposes of payment 
of death pension benefits in a June 1965 Administrative 
Decision promulgated by the St. Petersburg, Florida VARO.  A 
May 1967 award letter from shows that the appellant had been 
granted entitlement to death pension benefits, effective 
April 1967. 

A September 1984 letter from the appellant informed VA that 
she had remarried in January 1984; her death pension benefits 
were then terminated. 

A claim for reinstatement of death benefits was received in 
February 1999; the appellant reported that her husband, Paul, 
had died in 1997.

Under the applicable regulations, the effective date of 
discontinuance of death pension to a surviving spouse due to 
marriage (remarriage) will be the last day of the month 
before marriage.  38 C.F.R. §§ 3.500(n), 3.502(d) (2000).

On or after January 1, 1971, remarriage of a surviving spouse 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered 
the surviving spouse shall not bar the furnishing of benefits 
to such surviving spouse, provided that the marriage has been 
terminated by death or has been dissolved by a court with 
basic authority to render divorce decrees unless the 
Department of Veterans Affairs determines that the divorce 
was secured through fraud by the surviving spouse or by 
collusion.  38 C.F.R. § 3.55(a)(2) (2000).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed.  This bill added a new subsection (e) to 38 
U.S.C. 1311, which governs the payment of DIC to a surviving 
spouse.  Section 1311(e)(1) provides that remarriage shall 
not bar a surviving spouse's eligibility for Dependency and 
Indemnity Compensation, if the remarriage is terminated by 
death, divorce, or annulment.  However, by its express terms, 
the amendment made by Section 8207 only applies to 
restoration of eligibility for DIC.  See Pub. L. 105- 178 
8207, 112 Stat. 495 (June 9, 1998); see also VA General 
Counsel Precedent Opinion 13-98 (September 13, 1998).

The appellant asserts that she should be reinstated as the 
veteran's surviving spouse for the purpose of again receiving 
death pension.  She argues that she is not in receipt of any 
widow's pension based on her second marriage which ended in 
1997 upon the death of her second spouse.  While the Board 
has considered carefully and sympathetically her contentions, 
it is bound by the governing law and regulations.  The law is 
quite clear in barring the appellant's entitlement to 
reinstatement as surviving spouse since her remarriage was 
not terminated until after November 1, 1990.  While the 
recent addition of subsection (e) to 38 U.S.C. 1311 permitted 
reinstatement to similarly situated surviving spouses who had 
been in receipt of DIC, it did not apply to recipients of 
death pension.

The Board also acknowledges the appellant's contention that a 
representative of VA told her, prior to her remarriage, that 
she could continue to draw a widow's pension if her second 
marriage terminated.  She notes that this answer influenced 
her decision to remarry.  However, to whatever extent she may 
believe that VA employees either failed to provide correct or 
timely information or provided erroneous advice as to her 
continued entitlement, the CAVC has held that benefits cannot 
be awarded based upon such circumstances.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (since payment of government 
benefits must be authorized by statute, the fact that a 
claimant may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits).

In view of the foregoing, the Board finds that the appellant 
does not meet the legal criteria for reinstatement of her 
eligibility as the surviving spouse of the veteran for 
purposes of entitlement to VA death pension benefits.  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, the appeal is denied.


ORDER

Entitlement to reinstatement as a surviving spouse for VA 
death pension benefits is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

